     Case 1:19-cr-00561-LAP Document 107 Filed 07/22/20 Page 1 of 2




                                             July 22, 2020

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

     Re:       United States v. Steven Donziger, No. 1:19-cr-00561-LAP

Dear Judge Preska:

        On behalf of Steven Donziger, I write in response to Ms. Glavin’s letter dated July
21, 2020 on the matter of fee invoices submitted for work performed and expenses incurred
in the above-referenced criminal case.

        The “barebones data” considered in United States v. Suarez included “who was
paid, how much and for what services, i.e., only the cover-sheets exemplified by
Appendices A and B” of the opinion. See 880 F.2d 626, 631 (2d Cir. 1989)(emphasis
added). Those cover sheets disclose more than just the total amount and the hourly rates
paid to the attorneys; they also disclose, among other things, the types of services rendered,
the dates those services were rendered, and whether those services were rendered in-court
or out-of-court. See id. at 634–35.

       Here, the prosecution does not dispute that Suarez is controlling. Accordingly, there
is no basis to limit disclosure to just the total amount and the hourly rates paid as the
prosecution requests.

        Moreover, the court in Suarez considered the argument raised by the prosecution
here—that disclosure would reveal ongoing work—and firmly rejected it. See id. at 631–
32. The court acknowledged that it is “theoretically possible” that disclosure of services
rendered or identification of an expert might reveal a strategy or theory to the other side,
but it declined to rule against disclosure absent a showing that such a risk actually existed.
The court indicated that the proper procedure is for the party seeking protection to
specifically identify the items on the form creating the risk and to request redaction of those
items. See id. at 632 (“[W]e would assume appellants would seek special protection in
connection with a particular CJA form and ask for redaction on that ground.”). Here, the
private prosecutors should make this type of application if they think they can make the




                       O F F I C E S   I N   B R E M E R T O N   A N D   S E A T T L E
     Case 1:19-cr-00561-LAP Document 107 Filed 07/22/20 Page 2 of 2




Honorable Loretta A. Preska
July 22, 2020
Page 2

showing that a particular invoice entry might lead to disclosure of case strategy or other
potentially prejudicial information.

         Finally, the Guide to Judiciary Policy on administering the CJA—which the
prosecutors acknowledge is not at issue here—must be considered in context. The limited
disclosure contemplated in Section 520.40(a) is grounded in the interest of protecting the
constitutional rights of criminal defendants. This is made clear by Section 520.50, which
sets forth the different interests that justify continued redaction of payment vouchers after
a trial has concluded:

       (a) the protection of any person’s Fifth Amendment right against self-
            incrimination;
       (b) the protection of the defendant’s Sixth Amendment right to effective
            assistance of counsel;
       (c) the defendant’s attorney-client privilege;
       (d) the work product privilege of the defendant’s counsel;
       (e) the safety of any person; or
       (f) any other interest that justice may require.

Guide to Judiciary Policy, Vol. 7 Defender Services, Part A Guidelines for Administering
the CJA and Related Statutes, Chapter 5: Disclosure of Information on CJA-Related
Activities § 520.50. These interests are not at stake when it is the prosecution’s invoices
that are being sought. So far, the only interests the prosecutors have identified in
withholding the invoices is their theoretical concern over revealing ongoing work. For the
reasons given, mere expression of the concern is not enough, and the prosecution should
be made to show an actual risk of disclosure. Absent such a showing, their invoices should
be disclosed.



                                              Sincerely,

                                              FRIEDMAN | RUBIN




                                              Richard H. Friedman
